The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Marc Marmaro's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.



                                                                            , C.J.
                                                     Gibbons




                                                     Hardesty


                                                                        CJ.
                                                                   e-C-51
                                                     Parraguirre




                                                     Douglas


                                                                kmg_
                                                     Cherry


                                                                               J.
                                                     Saitta


                 cc: David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Marc Marmaro
                      Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A    e